

116 HR 3602 IH: Honoring Harriet Tubman Act
U.S. House of Representatives
2019-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3602IN THE HOUSE OF REPRESENTATIVESJune 28, 2019Mrs. Carolyn B. Maloney of New York (for herself, Mrs. Beatty, Mr. Tonko, Mr. King of New York, Ms. Velázquez, Mr. Brown of Maryland, Mr. Ruppersberger, Mr. Higgins of New York, Mr. Espaillat, Ms. Meng, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Joint Committee on the Library to obtain a statue of Harriet Tubman and to place the
			 statue in National Statuary Hall in the United States Capitol.
	
 1.Short titleThis Act may be cited as the Honoring Harriet Tubman Act. 2.Placement of statue of Harriet Tubman in National Statuary Hall (a)Obtaining statueNot later than 2 years after the date of the enactment of this Act, the Joint Committee on the Library shall enter into an agreement to obtain a statue of Harriet Tubman, under such terms and conditions as the Joint Committee considers appropriate consistent with applicable law.
 (b)PlacementThe Joint Committee shall place the statue obtained under subsection (a) in the United States Capitol in a suitable permanent location in National Statuary Hall.
			3.Authorization of appropriations
 (a)AuthorizationThere are authorized to be appropriated such sums as may be necessary to carry out this Act. (b)Continuing availability of fundsAny amounts appropriated pursuant to the authorization under this section shall remain available until expended.
			